Citation Nr: 1140522	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical disability, to include degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for degenerative disc disease, lumbar spine, and for degenerative disc disease, cervical spine.  The Veteran perfected appeals as to both issues.

In March 2010, the Board remanded both issues for further evidentiary development, to include obtaining records for the Veteran from the Social Security Administration (SSA), and scheduling him for a VA examination.  The record reflects that records for the Veteran were obtained from the SSA.  Although the Veteran underwent a VA examination in October 2010, after which the examiner provided diagnoses, opinions, and rationale, for reasons set forth more fully below the Board finds that the rationale rendered by the VA examiner is inadequate.  Thus, the Board concludes that there was not substantial compliance with the remand directives of March 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, another remand is warranted.  

The Board also notes that by March 2011 rating decision, the RO granted service connection for degenerative disc disease, lumbar spine, and assigned a 10 percent disability rating, effective September 20, 2006.  As this RO decision represented a complete grant of the benefit sought on appeal, the claim for service connection for degenerative disc disease, lumbar spine, is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends he should be entitled to service connection for his cervical/neck condition.  He has indicated that he injured his cervical spine as a teenager, but not serious enough to keep him from joining the military.  He reported that while in the Army, during basic training and afterward, his neck (and lower back) started giving him problems during PT, and that the pain was so serious that special considerations had to made for him to pass the PT test.  He basically contends that his cervical/neck condition was aggravated during his active service.

The applicable laws and regulations provide that a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service. VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

In a treatment record dated in October 1966, from a private chiropractor, Dr. C. A. Anderson, it was noted that the Veteran had been treated, intermittently, in 1965 and 1966, for cervical neuritis with occipital headaches and for mild lumbosacral strain.  Additionally, the record noted spinal x-rays taken in April 1965 showed left rotatory scoliosis of the lumbar spine. 

Service treatment records (STRs) show that on the November 1966 induction physical examination, it was noted that there were letters regarding low back pain and neck pain, but the clinical examination of the Veteran's spine was normal.  On a report of medical history, the Veteran responded "yes" to having or having had recurrent back pain, but the examiner's notations in the "summary and elaboration of all pertinent data", on the back page of the report of medical history, are difficult to decipher.  Subsequent STRs show complaints regarding the Veteran's "back", but no specific references to his neck or cervical spine.  

Post-service VA treatment records are of record, but only dated from 1995 and forward.  These treatment records show that in 1998, the Veteran apparently experienced symptoms of shoulder numbness related to a cervical pinched nerve three years prior.  In 2004, he underwent an MRI which showed degeneration of cervical intervertebral disc and mild cervical canal stenosis.  Subsequently, in 2005 and 2006, he continued to complain of cervical/neck pain.

In a March 2010 remand, the Board indicated that based on the evidence of record, as well as the Veteran's current lay statements indicating that his back problems began in the late 1960s and have continued through the present, that a VA examination was necessary in order to determine whether the Veteran's cervical spine disability pre-existed service and was aggravated by service, or was otherwise etiologically related to his service.  The Board directed that the Veteran be scheduled for a VA examination, and that the examiner was to answer a series of questions.  

On VA examination in October 2010, the examiner noted that the claims folder and medical records were reviewed.  The diagnoses included lumbar degenerative joint disease/degenerative disc disease and severe spinal stenosis, and cervical degenerative disc disease/degenerative joint disease.  With regard to the question of whether there was clear and unmistakable evidence that the Veteran's lumbar and cervical spine disabilities pre-existed service, the examiner responded "yes" for both, noting that the letter from the Veteran's chiropractor stated that his neck and low back conditions predated service and were noted on his induction physical.  In response to the second question of whether there was clear and unmistakable evidence that the preexisting cervical and lumbar spine disabilities were aggravated during the Veteran's service, the examiner responded with regard to the lumbar condition that it was "[a]t least as likely as not for the low back condition", and the rationale was that there were multiple visits and profiles noted in the Veteran's service records due to his low back pain while in service.  With regard to the cervical condition, the examiner opined that it was "[a]t least as likely as not that the cervical condition was aggravated during the Veteran's military service".  For rationale, the examiner indicated that the Veteran did state he recalled the neck pain being aggravated during PT, but did not seek medical care specifically for it in the service, hence there were no service clinical notes to corroborate his statement.  The examiner indicated that the third questions posed was not applicable. 

The Board notes that, as indicated above, service connection has been granted by VA, for degenerative disc disease, lumbar spine, based on the VA examiner's opinion in October 2010, which essentially concluded that the Veteran's lumbar disability was shown to have been aggravated during active service because the Veteran had multiple medical visits and profiles - due to low back pain - noted in service records.  With regard to the Veteran's cervical disability, however, the Board finds that the opinion and rationale rendered by the VA examiner in October 2010 are inconsistent.  While the examiner gave a positive "as likely as not" opinion, the rationale suggests a negative conclusion.  This may indeed be a typographical error, however, the Board also notes that the VA opinion is insufficient because it did not adequately explain its reasoning.  In that regard, the Board notes that the VA examiner did not assign any weight to the Veteran's contentions that he experienced neck pain in service.  Rather, the VA examiner merely noted that the Veteran did not seek medical care for his neck pain in service and therefore there were no service records to "corroborate" his statements.  The Board notes, however, that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a) , 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the Veteran is competent to report on the presence of his symptoms, such as neck pain, the October 2010 VA examiner's opinion is inadequate and the Board must remand for clarification.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (requiring supporting analysis for valid medical opinions).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If a VA examination is inadequate, the Board must remand the case. 

The record reflects also that in his initial claim for service connection (VA Form 21-526) received in September 2006, the Veteran claimed he received treatment for a neck condition starting in 1967 at the VAMC in San Francisco, CA; the VAMC in Santa Rosa, CA, and the VAMC in Mt. Vernon, MO.  Thereafter, the Veteran submitted a packet of his VA treatment records, dated from 1995 through 2005, which he had received from the San Francisco VAMC in August 2006, after he had apparently requested "all records".  It is unclear whether a request has been made for treatment records dating back to 1967 to encompass all three named VAMC facilities.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records could be relevant to the Veteran's claim and are considered in the possession of VA adjudicators, on remand, an attempt to obtain complete medical records for the Veteran, pertaining to treatment for any cervical or neck problems or disabilities, from the San Francisco VAMC, the Santa Rosa VAMC, and the Mt. Vernon VAMC, dated from 1967 to the present, should be made.  38 U.S.C.A. § 5103A(b),(c) . 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an additional opportunity to submit any updated information regarding any past or recent treatment regarding his neck and/or cervical condition. With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder. 

2. Obtain any and all outstanding VAMC treatment records - to specifically include from the San Francisco VAMC, the Santa Rosa VAMC, and the Mt. Vernon VAMC - dated from 1967 to the present, and pertaining to the Veteran's neck and/or cervical spine only.  All attempts to obtain these records should be noted in the claims folder.  If any such evidence is not obtained, inform the Veteran of such, in writing, consistent with the requirements specified at 38 C.F.R. § 3.159(e).  

3. Forward the claims folder, including a copy of this remand, to the examiner who conducted the October 2010 VA examination for a supplemental opinion.  If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion noted above.  Request that the examiner review the claims folder again, and specifically note that such review has been accomplished.  

a. The examiner should be made aware of the Veteran's competency to report lay-observable events and on the presence of symptoms (i.e., experiencing neck pain) in service.

b. The examiner is requested to express opinions as to the following questions:  Was the Veteran's cervical disorder (diagnosed as cervical neuritis), which was found to have pre-existed his period of active duty, aggravated during active duty - such that there was permanent increase in the disability during active duty, as opposed to merely temporary flare-ups of symptomatology?  And, if there was a permanent increase in the pre-existing disability, was it due to (a) aggravation in service or (b) the natural progression of the disability, which would have occurred in any event? 

c. Note: Aggravation of a pre-existing disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptomatology.

d. A complete rationale should be provided for all opinions proffered. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so. 

4. The case should then be readjudicated and if any decision remains unsatisfactory to the Veteran, a supplemental statement of the case should be issued and the Veteran and his representative should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

